ARROWOOD, Judge
(dissenting in part and concurring in part):
In applying the criteria established in Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102, 657 (1971) to the evidence in this case, I do not find the service connection necessary for the exercise of court-martial jurisdiction. Therefore, I would set aside the findings of guilty to the Specification of Charge II, order it dismissed, and reassess the sentence based on the remaining findings of guilty.
[W]hen a serviceman is charged with an offense committed within ... a military post and violative of the security of a person or of the property there, that offense may be tried by court-martial. Expressing it another way: a serviceman’s crime against the person of an individual upon the base or against property on the base is “service connected”
Relford v. Commandant, supra, at 369, 91 S.Ct. at 657. In order to establish military jurisdiction on this basis, the government must not only plead but also prove that the offense took place on the military base. United States v. Alef, 3 M.J. 414 (C.M.A.1977). In proving wrongful appropriation, the intent to temporarily deprive the owner of the property as well as the taking or withholding of the property must be established. Manual for Courts-Martial, United States, 1969 (Revised edition), paragraph 200b. When property is wrongfully appropriated by an individual who had lawful possession of that property, the offense is not committed until the intent to temporarily deprive the owner of property is formed. See, Manual, supra, paragraph 200a(6) and 200b.
*747The evidence in this case clearly shows that the accused, with permission of the owner, obtained possession of the car on the military base. The reason he gave for needing the car is plausible, and there is no evidence which would indicate it was untrue. The accused had permission to take the car off the base, and there is nothing in the record to reflect that he did not take it off the base under that authorization. Since there is no direct evidence or circumstances from which to infer that the intent required was formed by the accused while on the military base, the situs of the offense cannot be used as the basis for service connection. United States v. Lundberg, 5 M.J. 776 (A.C.M.R.1978); United States v. Jessie, 5 M.J. 573 (A.C.M.R.1978).
The test for service cognizability of an off-base offense is an examination of all the facts and circumstances according to the criteria set out in Relford v. Commandant, supra. United States v. Alef, supra, United States v. Williams, 2 M.J. 81 (C.M.A.1976); United States v. McCarthy, 2 M.J. 26 (C.M.A.1976); United States v. Hedlund, 2 M.J. 11 (C.M.A.1976); United States v. Moore, 1 M.J. 448 (C.M.A.1976).
My examination of this case in light of the Relford criteria reveals the presence of all twelve factors leading to a determination of non-service connection. (1) The accused’s absence from the base was proper. (2) There is no evidence to establish that the offense was committed on base, although the accused took rightful possession of the car on the base; (3) There is no evidence that the car was wrongfully appropriated at a place under military control; (4) The offense occurred in Wyoming, a place within our territorial limits; (5) It took place in time of peace and had no relation to the warmaking power; (6) The crime was unrelated to military duties; (7) The victim is in the military and at the time of the offense was engaged in the performance of military related duty, however, the offense was not against his person, but his property; (8) Civilian courts were present and available to try the offense; (9) The offense was unrelated to military authority and involved no flouting thereof; (10) The offense involved no threat to the military post as would be involved if the accused had wrongfully taken the car from the base; (11) There is no violation of military property; (12) The offense of wrongful appropriation of a car is traditionally prosecuted in civilian courts and is not peculiarly military in nature.
The facts the majority relied on to permit the military jurisdiction, the victim’s military status and the accused’s rightful taking of the car from its normal location on the military installation do not meet any of the Relford criteria. It is well established that the military status of a victim is insufficient to vest jurisdiction in the military. United States v. Wilson, 2 M.J. 24 (C.M.A.1976); United States v. Alef and United States v. Hedlund, both supra. The second factor, that the accused took legal possession of the car on the installation has not been addressed directly by the United States Court of Military Appeals, however, they have considered similar situations.
In United States v. Hedlund, supra and United States v. McCollum, 6 M.J. 224 (C.M.A.1979), a conspiracy to commit the offense in question occurred on base. The Court found jurisdiction as to the conspiracy, but held the subsequent offense which occurred off the base to have insufficient service connection to vest the military with jurisdiction.
In United States v. Sims, 2 M.J. 109 (C.M.A.1977), the accused purchased from a fellow soldier on post two money orders knowing they had been stolen from another soldier on post. He subsequently cashed them at a liquor store off post. The Court found that in this situation all twelve Relford factors led to a determination of non-service connection of the forgery offenses. They found specifically that the off base offense did not pose a threat to the military post as the receipt of the stolen money orders had done.
In Sims, the Court gave no weight to the fact that the forgery victim was in the military or that the property involved in the forgery was stolen on a military installa*748tion. In light of this decision, I cannot find that a lawful act involving the obtaining and removal of property from the base could confer military jurisdiction for the subsequent wrongful appropriation of that property. I simply do not believe that the factors relied on by the majority, either considered alone or in conjunction with all the circumstances in this case, are sufficient to establish the service connection necessary for the exercise of court-martial jurisdiction. United States v. McCollum, United States v. Sims and United States v. Hedlund, all supra.